Citation Nr: 0715903	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-23 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to service connection for a respiratory disorder, 
including as secondary as exposure to asbestos and other 
toxic substances.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION


The veteran served on active duty from January 1974 to 
January 1980.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The issue of entitlement to service connection for a 
respiratory disorder, including as the result of exposure to 
asbestos and other toxic substances addressed in the REMAND 
portion of the decision below is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


REMAND

The veteran seeks service connection for a respiratory 
condition, including as the result of exposure to asbestos 
during active service.

VA examination conducted in March 2001 was conducted absent 
review of the veteran's claims file.  Results of X-rays then 
conducted were within normal limits, but pulmonary function 
tests revealed abnormalities.  Repeated testing reflected 
findings of very severe obstructive airways disease with 
concomitant moderate restriction, and severe diffusion 
defect.  But the examiner was unable to verify the results 
and ultimately diagnosed no objective evidence of pulmonary 
pathology.

Pulmonary function studies conducted during an April 2004 VA 
examination revealed findings of mild defect in breathing.  
No physical component for the defect could be found, however, 
and the examiner diagnosed shortness of breath.  Repeat 
pulmonary function testing showed slightly reduced vital 
capacity of total lung and expiratory reserve volume capacity 
and reduced expiratory flow rates.  The clinician recorded an 
impression of mild obstruction and opined that the reduced 
vital capacity may be partly due to obstruction, overweight, 
or chest wall or neuromuscular disease.  No opinion as to the 
cause of the clinically detected obstruction was proffered.  
This examination was conducted with review of the veteran's 
claims file, but was part of a general medical examination 
for the purpose of adjudicating the claim for nonservice-
connected pension.  Moreover, while the opinion concerning 
the possible cause of the reduced vital capacity shown on 
pulmonary function tests was proffered by a medical doctor, 
the overall examination was conducted by a nurse 
practitioner.

Subsequent to this examination, additional service personnel 
records were obtained, and the veteran submitted additional 
statements concerning the circumstances of his service and 
his averred exposure to asbestos and other toxic substances 
in the course of his work as an airframe repair specialist.  
However, the RO has not had the opportunity to develop this 
claim as one involving exposure to asbestos.

In contrast, VA treatment records show no observations of 
lung or breathing pathology.  However, they document 
complaints of and testing for symptoms of chest pain, to rule 
out a musculoskeletal etiology, and sleep apnea.  

Given the veteran's assertions, the probability of his 
exposure to asbestos, and the findings of a respiratory 
disorder, the March 2001 and April 2004 VA examinations 
cannot provide an adequate basis upon which to decide this 
claim. See 38 C.F.R. § 3.159 (2006).  

Finally, it is observed that the RO received VA treatment 
records dated through March 2007.  The most recent 
supplemental SOC concerning this issue is dated in January 
2006.  The veteran did not provide a waiver of review by the 
agency of original jurisdiction.  See 38 C.F.R. § 19.37 
(2006).





Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with all 
appropriate notice required by VCAA, 
including claims based on exposure to 
asbestos.

2.  Develop the claim as one involving 
exposure to asbestosis.

3.  After completion of #1-2, above, 
schedule a VA examination to determine 
the nature, extent, and etiology of his 
claimed respiratory condition. All 
indicated tests and studies should be 
performed, including those to determine 
the presence of asbestosis. The claims 
folder and a copy of this remand must be 
provided to the examiner in conjunction 
with the examination. The examiner should 
summarize the medical history, including 
the onset and course of the claimed 
respiratory condition; describe any 
current symptoms and manifestations 
attributed to the claimed respiratory 
condition; and provide diagnoses for any 
and all respiratory pathology manifested.

The examiner should provide an opinion as 
to whether it as at least as likely as 
not that any respiratory condition is the 
result of the veteran's active service, 
or any incident thereof, to include 
exposure to asbestos and/or other toxic 
substances?

The examiner should specifically address 
the opinion of the clinician in the April 
2004 VA examination that findings of 
"reduced vital capacity may be partly 
due to obstruction, overweight, or chest 
wall or neuromuscular disease, if 
present."

All opinions expressed must be supported 
by complete rationale.  

4. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for a respiratory disorder, including as 
the result of exposure to asbestos and 
other toxic substances, with application 
of all appropriate laws and regulations, 
including VA's procedures for 
adjudicating claims involving asbestosis, 
and consideration of any additional 
information obtained as a result of this 
remand. If the decision remains adverse 
to the veteran, furnish him with a 
Supplemental Statement of the Case and 
afford a reasonable period of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examination, if scheduled, without good cause could result in 
the denial of his claims. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


